Name: Commission Regulation (EC) No 920/2004 of 29 April 2004 amending Regulation (EC) No 2550/2001 laying down detailed rules for the application of Council Regulation (EC) No 2529/2001 on the common organisation of the market in sheepmeat and goatmeat as regards premium schemes and amending Regulation (EC) No 2419/2001 by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union
 Type: Regulation
 Subject Matter: regions and regional policy;  agricultural structures and production;  agricultural policy;  animal product;  Europe;  European construction
 Date Published: nan

 Avis juridique important|32004R0920Commission Regulation (EC) No 920/2004 of 29 April 2004 amending Regulation (EC) No 2550/2001 laying down detailed rules for the application of Council Regulation (EC) No 2529/2001 on the common organisation of the market in sheepmeat and goatmeat as regards premium schemes and amending Regulation (EC) No 2419/2001 by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union Official Journal L 163 , 30/04/2004 P. 0092 - 0093Commission Regulation (EC) No 920/2004of 29 April 2004amending Regulation (EC) No 2550/2001 laying down detailed rules for the application of Council Regulation (EC) No 2529/2001 on the common organisation of the market in sheepmeat and goatmeat as regards premium schemes and amending Regulation (EC) No 2419/2001 by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European UnionTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2(3) thereof,Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 57(2) thereof,Whereas:(1) A number of technical adjustments are required to Commission Regulation (EC) No 2550/2001(1) by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (hereafter referred to as the "new Member States").(2) Article 2(2) of Regulation (EC) No 2550/2001 lays down that each Member State must set a period for the submission of applications for sheep and goat premiums. Given that the new Member States are due to accede to the European Union on 1 May 2004, they should be authorised to set a special timetable for the submission of premium applications in 2004 and the rules on notifications should be adjusted.(3) Annex I to Regulation (EC) No 2550/2001 should be amended to take account of the goat herds of Cyprus, Slovenia and Slovakia,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2550/2001 is hereby amended as follows:(a) In Article 2(2), the following subparagraph is added:"For 2004, Malta and Slovenia may set a period commencing on the date of entry into force of the 2003 Treaty of Accession at the earliest and ending 31 days later at the latest."(b) In Article 18, the following second paragraph is added:"In the case of Malta and Slovenia, the information referred to in the first paragraph shall be provided before 30 August 2004."(c) Annex I is replaced by the text given in the Annex hereto.Article 2This Regulation shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 341, 22.12.2001, p. 105. Regulation last amended by Regulation (EC) No 2307/2003 (OJ L 342, 30.12.2003, p. 11).ANNEX"ANNEX IAreas eligible for the goat premium1. Germany: all mountain areas within the meaning of Article 18 of Regulation (EC) No 1257/19992. Greece: the whole country3. Spain: the autonomous regions of Andalusia, Aragon, the Balearic Islands, Castile-La Mancha, Castile-Leon, Catalonia, Extremadura, Galicia (with the exception of the Provinces of La CoruÃ ±a and Lugo), Madrid, Murcia, Rioja, the Autonomous Community of Valencia, and the Canary Islands and all mountain areas within the meaning of Article 18 of Regulation (EC) No 1257/1999 situated outside those regions4. France: Corsica, the overseas departments and all mountain areas within the meaning of Article 18 of Council Regulation (EC) No 1257/1999 situated outside those regions5. Italy: Lazio, Abruzzi, Molise, Campania, Apulia, Basilicata, Calabria, Sicily and Sardinia and all mountain areas within the meaning of Article 18 of Regulation (EC) No 1257/1999 situated outside those regions6. Cyprus: the whole country7. Austria: all mountain areas within the meaning of Article 18 of Regulation (EC) No 1257/19998. Portugal: the whole country, with the exception of the Azores9. Slovenia: the whole country10. Slovakia: all mountain areas within the meaning of Article 18 of Regulation (EC) No 1257/1999"